BATl; Opinion      issued   September 19, 2012.




                                                 In i’Iie
                                       tntrI uf             itiia1
                          FiftI! 1istrirt øf                 xa at Ja1ta
                                         No. O5-l200287-CR
                                         No. 05.42-0028w-CR


                               TIIOi1AS ALVIN SCII ULZ, Appellaait

                                                   V.

                                 THE STATE OF TEXAS, Appdilce


                       On Appeal from the Criminal District Court No. 3
                                    Dallas Counts’, Texas
                       Trial Court Cause Nos. Fl0—00500—J, Fl l—00343—J


                                MEMORANDUM OPINION
                              Before Justices Morris, Francis, and Murphy
                                      Opinion By Justice Murphy

        Thomas Alvin Schulz waived a jury and pleaded guilty to credit card abuse and theft of

property from an elderly person valued at $500. See TEx. PENAL CODE ANN.              § 3 1.03(a), (e)(3),
(f(3)(A), 32.31(b), (d) (West 2011 & Supp. 2012). Pursuant to plea agreements, the trial court

deferred adjudicating guilt, placed appellant on five years’ community supervision, and assessed a

$1,000 fine and $85,506.22 in restitution in each case. The trial court certified appellant’s right to

appeal the amount of restitution. See TEx. R. APP. P. 25.2(d).

        In a single issue, appellant contends the trial court erred in ordering the amount of restitution

absent any evidence being presented. We sustain the issue, set aside the trial court’s orders regarding
restitution, and remand to the trial court for a new hearing on the appropriate amount of restitution.

The background of the case and the evidence admitted at trial are well known to the parties, and we

therefore limit recitation of the facts. We issue this memorandum opinion pursuant to Texas Rule

of Appellate Procedure 47.4.

        Appellant argues there is no evidence to justif& the restitution awards and the proper remedy

is to delete the restitution orders entirely. The State concedes the lack of evidence to establish a

fhctual basis for the restitution ordered, but argues the appropriate remedy is to set aside the amount

of restitution ordered and remand to the trial court to determine a just amount.

        We review challenges to restitution orders under an abuse ofdiscretion standard. Canwright

  State, 605 S.W.2d 287, 288-89 (Tex. Crim. App. [Panel Op.] 1980). A trial court abuses its

discretion when it acts in an arbitrary or unreasonable mannet Montgomeiy v. State, 810 S.W.2d

372,380 (Fex. Crim. App. 1990).

        The Texas Cede of Criminal Procedure authorizes the sentencing court to order payment of

restitution to the victim for losses sustained as a result ofthe convicted offense. TEx. CODE ClaM.

PROC. ANN. art. 42.037(a) (West Supp. 2011). Due process requires three restrictions on the

restitution a trial court mayorder (1) the amount must bejust and supported by a factual basis within

the record; (2) the restitution ordered must be only for the offense for which a defendant is criminally

responsible; and (3) the restitution ordered must be proper only for the victims of the offense for

which a defendant is charged. Canirell “. State, 75 S.W.3d 503,512 (Tex. App.—Texarkana 2002,

pet. refd).

       As the State concedes, the record contains no evidence supporting the restitution orders for

$85,506.22. Accordingly, we conclude the trial court abused its discretion by ordering those

amounts and sustain appellant’s issue.



                                                 —1—
         The established procedure, when the record evidence is insufficient to support the amount

of restitution ordered, is to abate the appeal, set aside the amount of restitution, and remand the case

tor a hearing to determine a just amount of restitution. Barton v State, 21 S.W.3d 287, 290 (Tex,

Crim, App. 2000); Qartwright, 605 S.W.2d at 289. Accordingly, we set aside the trial court’s

restitution orders and remand the cases to the trial court for a new determination of the proper

amount of restitution. The appeal will be abated to allow the trial court to comply with this Court’s

order,


                                                                  A/i.

                                                       MARY MURPHY
                                                       JUSTICE
                                                                                J
Do Not Publish
TEx, R. ArP. P. 47




I 20287F1J05
Order issued September 19, 2012.




                                                In The
                                      tuurt     nf Appiais
                          .!Iffli hüritt f
                                        No, 05-i200287-CR
                                        No. 0542-00288-CR

                             THOMAS ALVIN SCHULZ, Appellant
                                                  ‘7.


                                THE STATE OF TEXAS, Appellee


                                              ORDER

                            Before Justices Morris, Francis, and Murphy

        Based upon the Court’s opinion of this date, we set aside the trial court’s restitution

orders and remand the cases to the trial court for a hearing to determine the proper amount of

restitution.

        We ORDER the trial court to transmit a record of the proceedings, including the new

written restitution orders, to this Court within THIRTY DAYS of the date of this order.

        This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the record of the

restitution hearing is received, whichever is earlier.

                                                          /1HIVii   ,   /fli       F
                                                                  vtVvvM1—     •




                                                         MARY MRPHY (J  ()
                                                         JUSTICE